Van Dusen, J.,
The exceptant’s case depended upon a finding of fact that the separation of husband and wife, which was consensual in *401the beginning, became a desertion on the part of the wife by her refusal to have anything more to do with her husband. The auditing judge did not so find, but in substance found to the contrary, and he advises us that this construction of the adjudication is correct and that he came to this conclusion without taking into account the evidence as to the husband’s subsequent adultery.
The separation then being still consensual, the husband’s adultery turned it into a desertion by him, and he is not entitled to a share of his wife’s estate: Bowman’s Estate, 301 Pa. 337; Lodge’s Estate, 287 Pa. 184.
The exceptions are dismissed and the adjudication is confirmed absolutely.